DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “the curing light sources” and “the light blocking plates” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended such that they now require the limitation “wherein the metal line forming component comprises a curing light source, a reflector, and an objective lens, the curing light source is configured to emit curing light to cure the first solution to form the first metal line, the reflector is configured to reflect the curing light to the first solution, and the objective lens is configured to accumulate the curing light” while claim 4 which depends from claim 1 recites the limitations “the curing light sources are configured to emit curing light to cure the first solution to form the first metal line, and the light blocking plates are configured to prevent the curing light from irradiating an area outside the first metal line”.
The specification describes an embodiment in which the metal line forming component comprise a single light source used in conjunction with a mirror and a lens to provide curing light to an area of the metal lines (see figure 1 and paragraph 36 of the originally filed specification) and a separate embodiment in which the metal line forming component comprises a plurality of curing light sources and a plurality of light blocking plates  where the light blocking plates are configured to prevent the curing light from irradiating an area outside of the first metal line (paragraph 38 of the originally filed specification). The specification as originally filed does not teach or describe any device that uses light blocking plates in conjunction with a single curing light source, a reflector, and an objective lens.
As noted above, the specification as originally filed fails to teach any device which comprises light blocking plates in addition to a single curing light source, a reflector, and an objective lens. Consequently, the original specification fails to reasonably convey that the inventor(s) had possession of the invention as now claimed at the time of filing. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first solution" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first metal line" in lines 5 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the curing light sources" in lines 4.  There is insufficient antecedent basis for this limitation in the claim. Additionally, this limitation is indefinite in that it is unclear if the claim is referring to the curing light source defined in claim 1 or an additional light source. For the purpose of examination, the limitation has been interpreted as “the curing light source”. 
Claim 4 recites the limitation "the first metal line" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the light blocking plates” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first solution" twice in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the first solution" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first solution" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first solution" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 8-11, and 14 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (US Pub. 20050003640 and hereafter Ushiyama) in view of Miura (US Pub. 20060228975), Noh Byeong Tae (KR 100818048 B1 and hereafter Noh), and Moon et al. (US Pub. 20070020836 and hereafter Moon). 
As per claim 1, Ushiyama teaches (in figures 1-2) a device for manufacturing metal lines, comprising: a supporting platform (107) for supporting a substrate (P); a metal line forming component (101 and 115) wherein the metal line forming component comprises a curing light source (115 see paragraph 172), the curing light source is configured to emit curing light to cure a first solution (“wiring pattern ink” see paragraph 146) to form the first metal line (33). 
Ushiyama does not specifically teach that the metal line forming component comprises in addition to a curing light source, a reflector, and an objective lens, the reflector is configured to reflect the curing light to the first solution, and the objective lens is configured to accumulate the curing light or a metal line dissolving component, wherein the metal line dissolving component comprises a second solution containing component, a third solution containing component, a second solution disposed in the second solution containing component, and a third solution disposed in the third solution containing component; and the second solution is configured to dissolve a portion of the first metal line to form a second metal line, and the third solution is configured to wash the second metal line.
However, Miura teaches (in figure 2B) replacing a single body curing light source (LH in figure 6) with a scanning curing light source (LH shown in figures 11 and 12) comprising a curing light source (LD), a reflector (72), and an objective lens (71), the reflector is configured to reflect the curing light to a first solution (FD), and the objective lens is configured to accumulate the curing light (see paragraph 132).
 Noh teaches (in figure 1) a dissolving component (shown in figure 2) comprising a second solution containing component (242) and a third solution containing component (241), a second solution (“etching liquid’) disposed in the second solution containing component, and a third solution (“pure water”) disposed in the third solution containing component wherein the third solution is configured to wash the second metal line (see page 4 lines 15-21 of Noh).
Moon teaches (in figure 5) cleaning a first metal line (24 before washing) with a second solution (“washing agent” comprising an acid) in order to dissolve a portion of the first metal line with the second solution to form a second metal line (24 after washing) in order to remove a metal oxide layer formed on the exposed wiring and provide a hydrophilic property to the second metal line thereby improving the adhesive property of the second metal line with subsequently formed layers (see paragraphs 40-41 and 67-68).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the curing light source in Ushiyama as a scanning curing light source as suggested by Miura, to  provide a metal line dissolving component as taught by Noh for suppling the second solution of Moon and the third solution from Noh. 
The motivation to form the curing light source as a scanning curing light source would have been to improve uniformity of the cured line as taught by Miura (see paragraph 160). 
The motivation to provide the metal line dissolving component as suggested by Noh and Moon would have been to remove a metal oxide layer formed on the exposed wiring and provide a hydrophilic property to the second metal line thereby improving the adhesive property of the second metal line with subsequently formed layers as taught by Moon (see paragraphs 40-41 and 67-68) while reducing installation space as taught by Noh (page 4 lines 39-41). 
It is noted that the substrate, the first metal line, the first solution, a portion of the first metal lines, and the second metal line are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 3, Ushiyama in view of Miura teaches that the reflector (72 from Miura) is a movable reflector, and the movable reflector is configured to reflect the curing light in different directions (see paragraph 132 in Miura).
As per claim 5, Ushiyama teaches (in figure 2) that the device for manufacturing metal lines comprises a first solution containing component (121), and the first solution containing component is configured to contain the first solution and drop the first solution onto the substrate (see paragraph 146).
It is noted that the substrate and the first solution are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 6, Ushiyama teaches (in figure 2) that the first solution containing component (121) comprises a bottom plate and a cover plate, a containing space is formed between the bottom plate and the cover plate (see figure), the first solution is disposed in the containing space, and a movable hole (125 movable via 104) is defined on the bottom plate and is configured to drop the first solution onto the substrate (see figure and paragraph 146).
It is noted that the substrate is not positively recited by the claim and therefore any device capable of using/forming the above component would meet the limitations recited regarding those components. 
As per claim 8, Ushiyama in view of Noh and Moon teaches that the metal line dissolving component comprises a control unit (233 from Noh) configured to control flow of the second solution (see page 2 lines 21-22 of Noh).
As per claim 9, Ushiyama in view of Noh and Moon teaches that the device for manufacturing metal lines comprises a dry component (243, 232, and 222 from Noh) configured to dry the second metal line (see page 4 lines 22-27 of Noh).
As per claim 11, Ushiyama in view of Noh and Moon teaches that the third solution comprises water (see page 4 lines 15-21 of Noh).
As per claim 12, Ushiyama in view of Noh and Moon teaches that	the device for manufacturing metal lines comprises a template manufacturing component (spin coater, masker, and developer see paragraph 150 in Ushiyama) and a template removing component (plasma discharge electrode see paragraphs 156-159 in Ushiyama), the template manufacturing component is configured to manufacture a template (B in Ushiyama) on the substrate, the template is configured to confine an area (32 in Ushiyama) where the first solution is dropped, and the template removing component is configured to remove the template after the second metal line is formed.
Regarding the functional limitation “the template removing component is configured to remove the template after the second metal line is formed” since the structure of the device of Ushiyama in view of Miura, Moon, and Noh is identical to the claimed structure, the device of Ushiyama in view of Miura, Moon, and Noh is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the plasma discharge electrode of Ushiyama is capable of removing a template at any time after the template is formed and therefore capable of performing the recited function.
It is noted that the template, the substrate, the first solution, and the second metal line are not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 13, Ushiyama in view of Noh and Moon teaches that the first solution comprises a metal precursor solution (see paragraph 167 in Ushiyama).
It is noted that the first solution comprising a metal precursor solution is not positively recited by the claim and therefore any device capable of using/forming the above components would meet the limitations recited regarding those components. 
As per claim 14, Ushiyama in view of Noh and Moon teaches that the metal precursor solution comprises an acrylate metal precursor, acrylate, an acrylic resin, a two-photon initiator, a solvent, and additives (the first solution is not positively recited by claims 1, 13, or 14 and therefore the above limitation is met by the device of Ushiyama in view of Moon and Noh as it is capable of being used with such a solution). 
As per claim 15, Ushiyama in view of Miura, Noh, and Moon, and teaches a method of manufacturing metal lines, comprising: providing a supporting platform (107 in Ushiyama), wherein the supporting platform supports a substrate (P in Ushiyama); forming a first metal line (33 in Ushiyama) from a first solution (“wiring pattern ink” see paragraph 146 in Ushiyama) by a metal line forming component (101 in Ushiyama); and dissolving a portion of the first metal line by a metal line dissolving component (dissolving component from Noh as shown in figure 2 thereof) with a second solution (“washing agent” comprising an acid from Moon see paragraphs 40-41 and 67-68 therein) to form a second metal line (33 in Ushiyama after washing as taught by Moon), wherein the second metal line is prepared by using the device for manufacturing metal lines according to claim 1 (see rejection of claim 1 above).
As per claim 16, Ushiyama teaches (in figures 1-2) forming a template (B) on the substrate by a template manufacturing component (spin coater, masker, and developer see paragraph 150 in Ushiyama), wherein the template is configured to confine an area (32) where the first solution is dropped.
As per claim 17, Ushiyama in view of Noh and Moon teaches removing the template on the substrate by a template removing component (plasma discharge electrode see paragraphs 156-159 in Ushiyama) and forming a second metal line (by applying the “washing agent” from Moon as discussed in the rejection of claim 15 above). 
Ushiyama in view of Noh and Moon does not specifically teach that the template is removed after the second metal line is formed. 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to form the second metal line before removing the template as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). 
As per claim 18, Ushiyama in view of Miura teaches a step of forming the first metal line (33 in Ushiyama) from the first solution (“wiring pattern ink” see paragraph 146 of Ushiyama) by the metal line forming component (101 and 115 in Ushiyama as modified by Miura to have a scanning light source) comprises: curing the first solution by curing light emitted from a curing light source to form the first metal line (see paragraph 172 in Ushiyama).
As per claim 19, Ushiyama teaches (in figures 1-2) containing the first solution in a first solution containing component (121).
As per claim 20, Ushiyama in view of Noh and Moon teaches containing the second solution (“washing agent” comprising an acid from Moon) by a second solution containing component (242 from Noh).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (US Pub. 20050003640 and hereafter Ushiyama), Miura (US Pub. 20060228975), Noh Byeong Tae (KR 100818048 B1 and hereafter Noh), and Moon et al. (US Pub. 20070020836 and hereafter Moon) as applied to claim 1 above and in further view of Ito et al. (US Pub. 20160175898 and hereafter Ito).
	As per claim 10, Ushiyama in view of Noh and Moon teaches that the second solution comprises nitric acid (see paragraph 67 in Moon).
	Ushiyama in view of Noh and Moon does not specifically teach that the second solution comprises at least one of hydrogen chloride solution or magnesium chloride solution.
	However, Ito teaches that it is known to use hydrogen chloride as a cleaning agent and that hydrogen chloride is a functional equivalent to nitric acid (see paragraph 23) as a cleaning agent. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the second solution out of hydrogen chloride since it is an art-recognized equivalent to nitric acid at the time of filing and a prima facie case of obviousness exists for the selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Moon teaches washing a metal line with an acid solution to remove a metal oxide layer from the surface of the metal line in order to provide a hydrophilic property to the metal line thereby improving the adhesive property of the metal line with subsequently formed layers (paragraphs 40-41 and 67-68) and as such provides a motivation to incorporate this process into the manufacturing method of Ushiyama as doing so has some benefit and does not render the device of Ushiyama unsatisfactory for its intended purpose as only a thin layer of oxidized metal will be removed and as such the surfaces of line 33 and substrate P in Ushiyama will retain their improved flatness. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US Pub. 20030147040) is cited for teaching (in figure 2E) providing a light blocking plate (80) configured to prevent curing light (from 90) from irradiating an area outside of the line to be cured (70). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871